Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 14 is objected to because of the following informalities:  for example, the claim limitations recite “output a pulse type touch driving signal” and “having a phase difference or amplitude difference from the touch driving signal”. The claim is incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the connection between the load-free driving signal and the touch driving signal. Further restriction/amendments may be required to show why the load-free driving signal is required and associated with the touch driving signal. Claim 1 is similarly objected to for the same rationale. Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (U.S. Patent Pub. No. 2017/0300165) in view of Hur et al. (U.S. Patent Pub. No. 2019/0204968).
	Regarding claim 14, Shin teaches a touch sensing circuit (Shin: para 0054-0055, touch display), comprising: a touch driving circuit configured to output a pulse type touch driving signal to at least one of a plurality of touch electrodes disposed on a touch display panel (Shin: para 0054-0057 and 0062-0063, touch electrodes); and
a load-free driving signal output circuit configured to output at least one load-free driving signal having a frequency equal to a frequency of the touch driving signal (Shin: para 0054-0057 and 0062-0063, load-free driving signal identical to the touch driving signal).
	Shin does not explicitly teach the load-free driving signal having a phase difference or amplitude difference from the touch driving signal. Hur teaches the load-free driving signal having a phase difference or amplitude difference from the touch driving signal (Hur: para 0066, phase difference). They are analogous art because they deal with the same field of invention of a display device.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shin in view of the teachings of Hur so as to achieve the same predictable result of a touch display device.
	Regarding claim 15, the combination teaches wherein the load-free driving signal output circuit includes a gate driving circuit configured to drive a plurality of gate lines disposed on the touch display panel (Shin: para 0070-0071), and wherein the at least one load-free driving signal includes a gate line load-free driving signal applied to all or part of the plurality of gate lines (Shin: para 0070-0071).
Regarding claim 16, the combination teaches wherein the load-free driving signal output circuit includes a data driving circuit configured to drive a plurality of data lines disposed on the touch display panel (Shin: para 0070-0071), and wherein the at least one load-free driving signal includes a data line load-free driving signal applied to all or part of the plurality of data lines (Shin: para 0070-0071).
Regarding claim 18, the combination teaches a phase delay circuit
configured to generate the phase difference between the at least one load-free driving signal and the touch driving signal (Shin: para 0062, phase generator generating phase difference).

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shin in view of Hur in further view of Kim et al. (U.S. Patent Pub. No. 2017/0090673).
Regarding claim 19, the combination does not explicitly teach a level shifter configured to generate the amplitude difference between the at least one load-free driving signal and the touch driving signal. Kim teaches a level shifter configured to generate the amplitude difference between the at least one load-free driving signal and the touch driving signal (Kim: para 0018 and Fig. 2). They are analogous art because they deal with the same field of invention of a display device.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shin in view of the teachings of Kim so as to achieve the same predictable result of a touch display device.
Regarding claim 20, the combination teaches a waveform of each of the touch driving signal and the at least one load-free driving signal is a sine wave, a square wave or a triangular wave (Kim: para 0098, square wave).

Allowable Subject Matter
Claims 1-13 would be allowable if rewritten to overcome the objections.		Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if rewritten to overcome the objections.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEJOON AHN whose telephone number is (571)272-9528. The examiner can normally be reached 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEJOON AHN/Primary Examiner, Art Unit 2628